In the Missouri Court of Appeals
             Eastern District
NOVEMBER 10, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED101913   STATE OF MISSOURI, RES V KEVIN LEE JONES, APP

2.   ED102484 CHRISTOPHER FORBECK, APP V STATE OF MISSOURI,
     RES

3.   ED102506 STATE OF MISSOURI, RES V JEREMY GRANT, APP

4.   ED102530 IN THE MATTER OF CARE & TREATMENT: LARRY
     JOHNSON

5.   ED102590 RICHARD HERTZING, RES V BECK MOTORS , APP

6.   ED102735 GARY BOWEN ET AL, APP V TISHAURA O. JONES, RES